Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 11/02/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 9,888,879).
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 
Regarding claim 1, Cho teaches a thermoacoustic system (imaging system 20, Column 3, Lines 32-33) configured to receive an ultrasound system output (ultrasound image data, Column 4, Line 6) from an ultrasound system (ultrasound imaging system 24, Column 3, Line 36) comprising a communication port (system bus, Column 3, Line 47), the thermoacoustic system comprising:
a radio-frequency emitter (radio-frequency (RF) source 28, Column 4, Lines 11-12);
at least one thermoacoustic transducer (thermoacoustic transducers, Column 4, Lines 34-36);
a processor (computing device 22, Column 3, Line 35); and
a display (display device, Column 3, Line 55) that is integrated with the processor and configured to display an image that is a function of the ultrasound system output and data from said at least one thermoacoustic transducer (Column 3, Lines 55-61), wherein the thermoacoustic system is configured to perform an action (Column 4, Lines 11-33) as a result of receiving the ultrasound system output (Column 9, Lines 15-20).
Column 9, Lines 15-20 teach that the ultrasound image data is used to find the thickness of the subcutaneous fat layer.  This thickness estimation is then used to obtain thermoacoustic data, exemplifying that the action is performed as a result of receiving the ultrasound system output.
Regarding claim 2, Cho teaches the system of claim 1, wherein the ultrasound system output is an image file (ultrasound image data, Column 5, Lines 34-55).

emitting pulsed radio-frequency energy with the radio-frequency emitter into a subject (Column 4, Lines 11-15), wherein the subject absorbs part of the pulsed radio-frequency energy and generates thermoacoustic signals (Column 4, Lines 15-17); and
receiving said thermoacoustic signals with said at least one thermoacoustic transducer to generate said data (Column 4, Lines 17-18; Column 4, Lines 34-36).
Regarding claim 5, Cho teaches (Figure 9) the system of claim 4, wherein the ultrasound system output comprises a fat-layer thickness and muscle-layer thickness of the subject (Column 9, Lines 39-53; Column 13, Lines 29-35).
Figure 9 visualizes how the ultrasound image is displayed, with 720 representing the reference.  Column 9, Lines 39-53 state that the image may contain more than one reference.  Column 13, Lines 29-35 teaches that both adipose and muscle can serve as the reference.  Therefore, this teaches that the fat-layer thickness and muscle-layer thickness can be displayed simultaneously.
Regarding claim 6, Cho teaches the system of claim 5, wherein the processor is configured to process said data in conjunction with the ultrasound system output (Column 6, Lines 15-27) to calculate a parameter (fat concentration, Column 6, Lines 28-34).
Regarding claim 7, Cho teaches the system of claim 6, wherein the parameter is a fat concentration of tissue of the subject (Column 6, Lines 28-34).
Regarding claim 8, Cho teaches the system of claim 7, wherein said tissue is liver tissue (Column 9, Lines 8-20).
Claim Rejections - 35 USC § 103
Rejections under 35 USC 103 have been withdrawn in response to applicant’s amendment filed 11/02/2021.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
Regarding the use of Cho, applicant argues “the Applicant provides a statement under 35 USC §102(b) that the assignee (ENDRA Life Sciences Inc.) is the same for Cho (US 9,888,879) and the pending application. Also, Michael M. Thornton is listed as an inventor for Cho (US 9,888,879) and is an inventor for the present application. Proof of assignment recordation with the USPTO is provided herewith”.
While it is true that the reference of Cho shares an assignee and inventor with the current application, its use would only be prohibited if the two applications were filed within a year of each other.  The current application has an effective filing date of 12/06/2019, while Cho was published on 02/13/2018.  Examiner upholds that the use of Cho is proper.
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Exceptions 35 U.S.C. 102 (b)(1)
DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                   

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793